275 S.W.3d 370 (2009)
Christopher STARKS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90703.
Missouri Court of Appeals, Eastern District, Division Three.
January 27, 2009.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Christopher Koster, Attorney General, Shaun J. Mackelprang, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Christopher Starks ("Movant") appeals from the judgment of the motion court denying his Rule 29.15 motion for postconviction relief. Movant makes two arguments on appeal. First, Movant argues, after an evidentiary hearing on this issue, the motion court clearly erred in denying his motion because his testimony was credible and his counsel was ineffective for failing to advise Movant before trial of the State's pre-trial plea offer. Second, Movant argues the motion court clearly erred in denying, without an evidentiary hearing, his motion because his counsel was ineffective for failing to object when the prosecutor in closing argued that Movant wanted a "slap on the wrist" for what he had done.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).